Citation Nr: 0323903	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 17, 1999, for a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in June 
2000 and issued to the veteran in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, granted the veteran's claim of entitlement to service 
connection for PTSD, and assigned an effective date of 
May 17, 1999, for the award of service connection.  The 
veteran timely disagreed with the assigned effective date, 
and, after a statement of the case (SOC) was issued in late 
July 2002, the veteran submitted a timely substantive appeal 
in mid-September 2002.  

The veteran requested a Travel Board hearing.  The requested 
Travel Board hearing was conducted in March 2003 in St. 
Petersburg, Florida, before the undersigned Acting Veterans 
Law Judge.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  An April 1988 decision which denied entitlement to 
service connection for a psychiatric disability became final 
in the absence of a timely substantive appeal.

3.  On May 17, 1999, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for 
PTSD.

4.  The veteran did not file a formal or informal claim for 
disability compensation for PTSD between April 1988 and May 
1999.


CONCLUSIONS OF LAW

1.  An April 1988 rating decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.105 (2002).  

2.  There is no legal entitlement to an effective date prior 
to May 17, 1999, for a grant of service connection for PTSD.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.156(c), 
3.157, 3.400(b)(2)(i), 3.400(q)(1)(ii), and 3.400(r) (2002). 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an award of 
service connection prior to May 17, 1999.  He contends that 
his grant of service connection for PTSD should be effective 
as of the October 1987 receipt of an initial claim for 
service connection for PTSD, because the RO failed at that 
time to contact U. S. Army & Joint Services and Support Group 
(ESG) (now called the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)) to obtain verification of his 
stressors.  In addition, the veteran contends that he was 
unaware of the April 1988 rating decision which denied the 
claim of entitlement to service connection for PTSD.  

Duty to assist and notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The requirement in the VCAA that a medical examination or 
medical opinion be obtained if necessary to make a decision 
on the claim is not applicable to this claim, as the nature, 
extent, or etiology of a current disability is not relevant 
to the claim of entitlement to an earlier effective date in 
this case, as the decision on the claim at issue does not 
require clinical evidence.  See 38 C.F.R. § 3.159.  

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
initially advised of the general provisions of the VCAA and 
VA's duties to the veteran by a statement of the case (SOC) 
which was provided to the veteran in late July 2002.  The 
July 2002 SOC advised the veteran of his responsibility to 
identify additional relevant evidence, and informed the 
veteran of the actions in developing the claim for which VA 
would be responsible, such as obtaining government records 
identified as relevant and assisting the veteran in obtaining 
nongovernmental records identified as relevant.  Further, the 
SOC specifically noted that, although the RO could decide a 
claim prior to expiration of a one-year period following 
notification of the VCAA, the claim would be readjudicated if 
the veteran subsequently provided or identified additional 
evidence within the one-year period.  The SOC set forth the 
entire text of 38 C.F.R. § 3.159, including the references to 
the statutory provisions of the VCAA underlying the 
regulation.  Therefore, the Board finds that VA's duty to 
notify the veteran has been fully satisfied.  See Quartuccio, 
supra.

The July 2002 SOC which notified the veteran of the 
provisions of the VCAA essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the veteran of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the notice did request a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  See the SOC's citation to 38 C.F.R. § 3.159(b)(1).  
Since the SOC was issued July 29, 2002, that one-year time 
period has now expired.  

The Board is aware that 38 C.F.R § 3.157 sets forth 
circumstances under which the date of VA or uniformed service 
medical treatment affects an effective date of an award.  
However, the veteran's testimony at his Travel Board hearing 
establishes that there are no clinical records of VA 
treatment, as the veteran testified that he did not receive 
any VA treatment for PTSD during the period from the 1987 
claim until he submitted the 1999 claim.  His testimony 
further reflects that he has no further evidence to submit.  
Adjudication of the claim may proceed, consistent with the 
VCAA.

The issue of whether the veteran is entitled to an earlier 
effective date for a grant of service connection for PTSD is 
dependent upon the finality of any prior decisions on that 
issue, and when he initially submitted the claim underlying 
the award of service connection.  Those determinations are 
dependent on the documents and evidence received by VA prior 
to the initiation of the veteran's current appeal.  VA has no 
further duty, therefore, to notify the veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Analysis

The veteran first sought service connection for PTSD in 
October 1987, when he submitted a claim for service 
connection of a psychiatric disorder manifested by 
sleeplessness, nightmares, physical injuries, an increased 
startle reflex, and the like.  By a rating decision prepared 
in April 1988 and issued to the veteran in early May 1988, 
the RO denied that claim.  The veteran has testified that he 
did not receive the May 1988 notice that his claim had been 
denied.  This testimony by the veteran is credible.  

The governing statutes and regulations require VA to provide 
notice of a rating decision to a veteran at the veteran's 
last known address.  If no notice is provided, or if the 
notice is sent to an address other than the most recent 
address provided by the veteran, the decision may not become 
final, and the claim may remain open.  Under these 
circumstances, if a later claim for the same benefits is 
submitted and granted, that award may become effective as of 
the date of the receipt of the earlier claim.  However, the 
governing statues and regulations do not contain any 
provisions authorizing the Board to find that a claim remains 
pending solely because the veteran does not receive a notice 
which was correctly issued to the veteran at the last known 
mailing address provided to VA.  There is a presumption of 
regularity that applies to official acts, and "in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  In this case, the appellant's statement alone is 
insufficient to rebut the presumption of regularity.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to official duties of the RO).  The 
record reflects that the May 1988 notice was sent to the 
address the veteran had provided on his October 1987 claim.  
The record further reflects that that same address appeared 
on correspondence received from the veteran in January 1988.  
There is no evidence of record that the veteran provided VA 
with a different or alternative address prior to May 1988, 
nor is there evidence that the May 1988 notice was returned.  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).

The veteran has not specifically alleged clear and 
unmistakable error (CUE) in the April 1988 rating decision.  
The Board is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed by the appellant.  See Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995); see also Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) ("[B]efore [the RO or Board] can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it").  Although the veteran 
has requested an effective date prior to May 17, 1999, he has 
at no time raised a specific claim that there was clear and 
unmistakable error (CUE) in any of the prior decision that 
denied this claim.  A CUE claim must be pled with 
specificity, and that has not occurred in this case.  A claim 
of CUE has not been addressed in any rating decision or in 
the statement of the case.  Therefore, this matter is not 
before the Board.

The veteran was notified of the April 1988 denial of his 
claim for service connection for PTSD via a May 1988 letter.  
Enclosed with that letter was a copy of his appeal rights.  
The veteran did not file a notice of disagreement with that 
decision.  No correspondence was received from him within the 
appeal period.  Therefore, the April 1988 rating decision is 
final and binding as to conclusions based on the evidence on 
file at the time.

The veteran also contends that he is entitled to an effective 
date prior to May 17, 1999, because the RO failed to meet the 
duty to assist him in developing his claim when he submitted 
a claim for PTSD in 1987.  After the veteran submitted a 
claim for service connection for PTSD in October 1987, the 
veteran was afforded VA psychiatric examination in February 
1988.  The record reflects that a diagnosis of PTSD was 
assigned at that time.  However, the RO determined that the 
veteran had not identified any specific or verifiable 
stressors, and did not seek verification of the veteran's 
contentions that he was involved in road patrols, convoys, or 
combat situations outside the base hospital.  The veteran 
contends that since the RO obtained verification of his 
stressors when it requested such verification from USASCRUR 
following his May 1999 claim, verification would have been 
obtained following the 1987 claim if the RO had sought 
verification.

The Board notes that, during a portion of the pendency of 
this claim, case law was more favorable to this contention 
regarding the veteran's claim for an earlier effective date 
than it now is.  Hayre had held that n unappealed rating 
decision can be "non-final" where the RO's failure in the 
duty to assist constituted a grave procedural error.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Hayre has, 
however, been overturned.  See Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002).  Although Hayre was valid when the 
veteran filed his claim for an earlier effective date, 
current case law, namely Cook - now applies to the veteran's 
appeal.  See Brewer v. West, 11 Vet. App. 228, 231-33 (1998); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Therefore, 
since there is no longer a basis in law for the arguments 
regarding the "non-finality" of the April 1988 rating 
decision, the Board will address these contentions no 
further.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (emphasis 
added).  When there is a final denial of a claim, and new and 
material evidence is received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (emphasis added).

As noted above, the veteran's claim to reopen was received on 
May 17, 1999, and that is the date as of which the RO has 
granted service connection for PTSD.  This claim was a claim 
to reopen since there was a prior final disallowance of the 
claim, as discussed above.  It is undisputed that the veteran 
did not appeal the prior denial of this claim.  Once that 
prior decision became final, any claim filed thereafter was a 
claim to reopen.

The assigned effective date of May 17, 1999, is the date of 
receipt of the veteran's reopened claim.  There is no 
indication in the file, or any allegation from the veteran, 
that any formal claim was filed between the initial denial in 
April 1988 and the reopened claim in May 1999.  Therefore, 
pursuant to 38 C.F.R. § 3.400, he is not entitled to an 
effective date any earlier than May 17, 1999, for the grant 
of service connection for PTSD.  The pertinent question is 
whether an informal claim for service connection for PTSD was 
received by VA prior to May 17, 1999.  

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.  If the veteran submitted an 
informal claim prior to the submission of the formal May 17, 
1999, claim, the date of submission of the informal claim 
could be determined to be the correct effective date for the 
award of service connection for PTSD.  

However, the Board is unable to find any record that the 
veteran submitted an informal claim or a formal claim prior 
to May 1999.  The record is devoid of any communication 
between the veteran and VA from 1988 to 1999.  The veteran 
himself testified that, after the experiences of the April 
1987 examination, he did not feel comfortable seeking VA 
benefits or VA clinical treatment of any type.  Thus, it 
appears that there is no further evidence available.  In the 
absence of an informal claim prior to the May 17, 1999, 
receipt of the formal claim, an effective date prior to May 
17, 1999, is not available on this basis.  38 C.F.R. § 3.155.

The veteran's contention that he had symptoms of PTSD for 
many years prior to May 1999 is supported by the record and 
the veteran's credible testimony.  However, the effective 
date for service connection based on a reopened claim cannot 
be the date of receipt of any claim which was previously and 
finally denied.  See, e.g., Lalonde, 12 Vet. App. at 382 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  The veteran did 
not submit a claim to reopen at any time before he filed the 
claim on May 17, 1999, which was more than one year after his 
separation from active service.  In light of this fact, the 
Board concludes that an effective date earlier than May 17, 
1999, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) 
and (ii), and (r); see also Washington v. Gober, 10 Vet. App. 
391, 393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).
















	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for an effective date prior to May 17, 1999, for 
the grant of service connection for PTSD is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

